NIXON, P. J.
The defendant was tried in the circuit court of Dent county upon an information containing two counts, the’ first, the offense of selling intoxicating liquors in violation of the Local Option Law, and the second with unlawfully delivering intoxicating liquors in a county in which the Local Option Law was in force. He was acquitted on the first count, hut convicted on the second, and has appealed to this court.
Roy Mattison testified for the state that he was in the city of Salem in Dent county on the 4th day of April, 1911, and met the defendant with whom he was acquainted; that he got three pints of whiskey — two of them from the defendant at different times; that the first time, Fraser delivered the whiskey in the front room of Sam Fraser’s music store in Salem while Sam was on the outside; that at this time — about eight or nine o’clock in the morning — the boys were hiding behind an organ, and that the defendant at this time took a bottle out of his pocket and delivered it to him. He testified that the second pint of whiskey was given to him by the defendant afterwards while they were in the back room of the same store hiding behind the partition; that this was about three or four hours after he got the first pint of whiskey. Nothing is said as to whether defendant went out and got this second bottle of whiskey or whether he sent for it by some other person. Charles Goldsmith, another witness for the state, testified that they went to Beeler’s restaurant where they drank.a pint of whiskey; that this was long after the time the defendant gave the first pint of whiskey to Mattison; that it was along about dinner time that Ross and Mattison went into the back room of the music store; that they went up to Beeler’s a little while after Fraser gave Mattison the whiskey, and that Ross came in there; that Mattison had the whiskey at that time, but that Ross did bring some *338whiskey in about one or two o’clock at Beeler’s. Fraser, the defendant, testified fchat he had but little acquaintance with Mattison. He stated that he gave Dink Ross money to buy some whiskey. “Q. How did this conversation come up about whiskey, with Mattison? A. ' He asked me if I could do anything. Q. What did you tell him? A. I told him I didn’t know whether I could or not. Q. You knew you couldn’t, didn’t you? A. Not at this time, no, sir. Q. What did you say to him about it? A. I told him I might try. Q. What did you do then ? A. He gave me six-bits and I went out and tried. Q. Where did you go to ? A. I went outside. Q. Where to ? A. I met Dink Ross and gave the money to him. Q. Where did you meet Dink Ross? A. Out on the street. Q. Whereabouts on the street? A. Well, it was along about Beeler’s. Q. Where did Dink go to? A. I don’t know where he went. Q. Did he bring back whiskey? A. Yes, sir. Q. Where did he bring this whiskey back to? A. Me. Q. Yes? A. Up at Beeler’s. Q. Bring it to Beeler’s? A. Yes, sir. Q. Did you stay and watch for him to bring it back? A. No, sir. Mattison and I and this other fellow went up there. Q. You gave it to Mattison at Beeler’s? A. No, sir. Q. Where did you give it to him ? A. I gave it to him in Beeler’s.” Later on, in his testimony: “Q. How come Dink to come back to Beeler’s restaurant? A. Well, I told him I would meet him there.” Again: “Q. Dink gave this whiskey to you, did he? A. I don’t know whether he did or not; I don’t remember whether Mattison took hold of it first, or me. Q'. You don’t remember whether you gave it to him or not? A. No, sir! just like a crowd around drinking; I would not swear that I got it and gave it to Mattison or Mattison reached and got it.”
From the defendant’s own admissions, as will be seen, he first stated that he did not deliver the bottle of whiskey to Mattison at Beeler’s but in Beeler’s. *339After he had been further examined, when the question was again brought to his consideration, he qualified his first statement by expressing a doubt, or uncertainty, as to whether he delivered the bottle of whiskey to Mattison of Mattison reached and got it. It is a well-established rule that when an admission against interest is offered in evidence the whole statement must be considered together, but the triers of the fact are at liberty to give credence to the statements which aré against the interests of the declarant, and it does not follow that after an admission has once been shown to have been made that a subsequent qualification will annul the probative force 0f the previous admission. That is a question for the jury to take into consideration and ascertain whether under all the circumstances in the case what he said in favor of himself was true or untrue, but the presumption is that what he said against himself is true because said against his own interest. As to whether defendant’s first statement of the transaction as to delivery to Mattison was true,, or the last one when his memory failed him, was a question of fact peculiarly within the province of the jury when considered in the light of all the facts and circumstances in evidence. It is for the jury, who look into the face of the witness and observe its varying changes while testifying, and who read with the eye his muscular speech while listening with the ear to his oral expressions, to reconcile conflicting evidence and draw proper conclusions.
The fourth and fifth instructions given for the state are as follows:
“4. If, however, the defendant Fraser did not have possession and control of the whiskey at the time, but the witness gave the defendant the money and asked defendant to get him some whiskey, and if defendant took the money and went and got the whiskey from some other person and brought it back and delivered it to the witness Mattison, these facts would not con*340stitute a sale of the whiskey by the defendant, but would constitute a delivery, as charged in the second count of the information.”
“5. If you do not find that the defendant sold to the witness Mattison the whiskey as charged in the first count of the information, but if you do find from the evidence that the defendant, in Dent county, Missouri, on the 4th day of April, 1911, did deliver to the said Roy Mattison one pint of whiskey, you will find the defendant guilty as charged in the second count of the information, and assess his punishment at a fine of not less than three hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for a term of not less than six nor more than twelve months, or by both such fine and imprisonment, but in such case, he should be acquitted on the first count. ’ ’
The following instructions were given for the defendant:
“1. If the defendant did not have possession and control of the whiskey at the time, but the witness Mattison gave him the money and asked the defendant to get some whiskey for him, and if the defendant gave the money to one Dink Ross and if Ross delivered the whiskey to the witness Mattison, such facts would neither constitute a sale or delivery of the whiskey by the defendant to Mattison, and the defendant should be found not guilty on both counts. ’ ’
“3. Although you may believe from the evidence that the defendant received seventy-five cents from the witness Mattison with which to purchase intoxicating liquors, yet if the defendant gave that money to Dink Ross and said Dink Ross brought the whiskey to the defendant and the witnesses Mattison and G-oldsmith, and all of them drank the whiskey together, then there would not be a sale by the defendant to the witness Mattison, nor would it constitute a delivery by the defendant to the witness Mattison.”
*341Objection is made to instruction numbered four (above) because there is no evidence that defendant, after he had gone out and got the whiskey from some other person, “brought it back and delivered it to the witness Mattison. The defendant’s guilt was made to depend, in the instructions, upon his having delivered the bottle of whiskey to Mattison and not upon the immaterial detail of who brought it back. By the fourth instruction the court undertook to aid the jury in distinguishing what facts would constitute a delivery and what facts would constitute a sale. The necessity of a “delivery” of the bottle' of whiskey by defendant to Mattison is clearly stated in the fifth instruction given for the state and in the first and third instructions given for the defendant. It is not conceivable that the jury could have misunderstood the meaning of the instructions as to delivery. Nor do we think it was error for the court, in the absence of a request to that effect by the defendant, to fail to give a definition of a word in such common, every-day use as “delivery.” The word “deliver,” used in the in: formation and instructions, is not used in a technical or symbolical sense, but in the usual sense of “handing over,” and would be as readily understood by a jury of plain men as by the learned judge. Its definition would have required the employment of other words no better understood by the jury than the word sought to be defined, and the result would have been that the definition would have needed defining.
Under all the evidence in the case we think the jury was fully justified in finding the defendant guilty as charged, and that no material error was committed in the giving or refusing of instructions.
The information is assailed on the ground that it charged the defendant with storing and keeping for and delivering to the witness, Mattison. It is claimed that storing and keeping are separate offenses from delivering, and that they cannot be joined in one count. *342This objection is decided against appellant under the authority of State v. Burns (Mo. Sup.), 140 S. W. 871.
The verification to the information is dated the day following the filing of the information. It is not plain and there is no evidence in the record to show it was not verified when filed. There was no objection made to the information on this ground in the trial court, and in any event, there is nothing to show but what it was simply a clerical error.
The judgment is affirmed.
Cox, J., concurs. Gray, J., files separate dissenting opinion.